Exhibit November Dear Shareholder, As the recently appointed CEO of Advance Nanotech (AVNA), I want to introduce myself to all shareholders and provide you with my perspective on our Company and its future. As many of you already know, I come to Advance Nanotech from my position as CEO of Owlstone, where I have worked since April 2006. Over the past two years, Owlstone has evolved from a pre-revenue, development stage business involved in the design and validation of a revolutionary chemical detection technique, into an organization focused on application engineering and product commercialization of its profound technology. I am pleased with our progress at Owlstone, and, now that we have completed the operational integration of Owlstone into Advance Nanotech, I am eager to share with our investors my vision of the new Advance Nanotech. A bit of history. To begin, let’s review why Owlstone and Advance Nanotech decided to integrate operations.
